Dismissed and Memorandum Opinion filed December 23, 2004








Dismissed and Memorandum Opinion filed December 23,
2004.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-03-01440-CV
NO. 14-04-00351-CV
____________
 
MARIA STE.
MARIE, ET. AL, Appellants and Cross-Appellees
 
V.
 
ROBERT ROGULIC AND MIDWEST
FREIGHTWAYS, INC., Appellees and Cross-Appellants
 

 
On Appeal from the
333rd District Court
 Harris County, Texas
Trial Court Cause
No.  01‑29090 & 01‑29090B
 

 
M E M O R A N D U M   O P I N I O N
This is a consolidated appeal involving the trial court’s
grant of appellees’ special appearance.  
On November 23, 2004 and November 29, 2004, the parties filed
motions to dismiss the appeal and cross-appeal. 
See Tex. R. App. P. 42.1.  The motions are granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed December 23, 2004.
Panel consists of
Justices Yates, Edelman, and Guzman.